Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 3/18/2021, in which claims 1-20 are presented for further examination.
Response to Arguments
Applicant’s arguments, filed on March 18, 2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moore et al. (US 8255810 B2) (hereinafter Moore).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 15, 17, 18, 19 and 20 are rejected under 35 USC 103(a) as being un-patentable over Medlock et al. (US 20120029910 A1) (hereinafter Medlock) in view of Moore et al. (US 8255810 B2) (hereinafter Moore).
As per claims 1, 19 and 20, Medlock discloses receiving, at the client system, a first query inputted by the first user [FIG. 7 which is a flow chart of a method for processing user text input and generating text predictions, paragraph 147, (Examiner notes that user text input can be interpreted as “a first query inputted”)], wherein the first query comprising one or more [Using the tokenised context 12, the n-gram map 14 is queried by the language model for a given n-gram order, i.e. a number of context terms, paragraph 153, (Examiner notes that the language model (n-gram) having a number of context/words can be interpreted the query of n-grams)]. However Medlock does not disclose accessing, by the client system, a particular set of ideograms from a plurality of ideograms, wherein the particular set of ideograms are determined based on user-specific information associated with the first user wherein each ideogram is associated with one or more tags matching at least one of the n-grams of the first query, wherein the one or more ideograms are ranked in an order based on their respective user-probabilities, and wherein each user-probability is calculated based at least in part on a frequency of use associated with the respective ideogram; presenting, at the client system, one or more of the particular set of ideograms, wherein the ideograms are presented in ranked order, each ideogram being selectable by the first user; and receiving, at the client system, a selection of one of the presented ideograms. On the other hand, Moore discloses accessing, by the client system, a particular set of ideograms from a plurality of ideograms, wherein the particular set of ideograms are determined based on user-specific information associated with the first user wherein each ideogram is associated with one or more tags matching at least one of the n-grams of the first query, wherein the one or more ideograms are ranked in an order based on their respective user-probabilities [Fig. 12, the emoji category icons correspond to a plurality of emoji categories (e.g., 5010-1 through 5010-6, FIG. 6A). In some embodiments, the plurality of emoji category icons includes a recently and frequently used emoji category icon (1204) that corresponds to a plurality of emoji characters recently and frequently selected by the user (e.g., recently and frequently used emoji category icon 5010-1, FIG. 6A). In some embodiments, the plurality of emoji category icons includes a seasonal emoji category icon (1206) that corresponds to a plurality of emoji characters that are associated with a particular season (e.g., spring, summer, fall, or winter). In some embodiments, the plurality of emoji category icons includes a holiday emoji category icon (1208) that corresponds to a plurality of emoji characters that are associated with a particular holiday (e.g., Christmas or New Years), col.34, line 23; the search module 151 may be used to search for text, music, sound, image, video, and/or other files in memory 102 that match one or more search criteria (e.g., one or more user-specified search terms), col. 24, line 6], (Examiner notes that it is understood that emoji category can be interpreted as set of ideograms which as disclosed in Moore reference is based on emoji’s popularity which means based on user’s usage history/probability of using that specific emoji )] and wherein each user-probability is calculated based at least in part on a frequency of use associated with the respective ideogram [In the exemplary embodiment displayed in UI 500A, emoji category icon 5010-1 corresponds to most recently and frequently used, Col. 27, line 26]; presenting, at the client system, one or more of the ideograms, wherein the ideograms are presented in ranked order, each ideogram being selectable by the first user [the emoji character keys in the emoji category corresponding to emoji category icon 5010-1, the most recent and frequently used emoji characters, are selected for display based on an algorithm that analyzes recency of use as well as frequency of use for emoji characters that have been used. The algorithm creates a historic list of emoji character usage., Col. 27, line 46] and receiving, at the client system, a selection of one of the presented ideograms [an image 7025 of the selected emoji character displayed within character input area 5000 in response to detecting gesture 7001, Col. 30, line 24, (Examiner notes that in Fig.7C, user is provided with the set of emoji to select from)]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective 

As per claim 2, Medlock discloses wherein at least one of the one or more n-grams corresponds to an emoticon [the plurality of language models includes a user specific language model based on an n-gram language model that is updated to record the frequency of occurrence of n-gram paths input by a user in an n-gram map, paragraph 17].

As per claim 3, Moore discloses wherein the first user is a user of an online social network and wherein the frequency of use is determined for a plurality of users of the online social network [In the exemplary embodiment displayed in UI 500A, emoji category icon 5010-1 corresponds to most recently and frequently used, Col. 27, line 26].

As per claim 4, Moore discloses wherein the frequency of use is determined with respect to the first user [In the exemplary embodiment displayed in UI 500A, emoji category icon 5010-1 corresponds to most recently and frequently used, Col. 27, line 26].

As per claim 11, Moore discloses wherein the one or more ideograms are ranked in an order further based on one or more attributes of the first user [Fig. 12, the emoji category icons correspond to a plurality of emoji categories (e.g., 5010-1 through 5010-6, FIG. 6A). In some embodiments, the plurality of emoji category icons includes a recently and frequently used emoji category icon (1204) that corresponds to a plurality of emoji characters recently and frequently selected by the user].

As per claim 15, Medlock discloses wherein one or more of the tags matching a particular n-gram are generated based on one or more categories associated with the respective ideogram associated with the particular n-gram [Using the tokenised context 12, the n-gram map 14 is queried by the language model for a given n-gram order, i.e. a number of context terms, paragraph 153].

As per claim 17, Moore discloses wherein the one or more ideograms are presented on a user interface of a native application associated with an online social network at the client system [Fig. 5A-7E, user interfaces for inputting an emoji character and sending an electronic message].

As per claim 18, Moore discloses wherein the one or more ideograms are presented on a webpage of an online social network accessed by a browser client of the client system [The text input module 134, which may be a component of graphics module 132, provides soft keyboards for entering text in various applications (e.g., contacts 137, e-mail 140, IM 141, browser 147, and any other application that needs text input). The text input module 134 is also configured to provide emoji soft keyboards for entering emoji characters in various applications (e.g., e-mail 140, IM 141, and any other application that uses emoji character input). In some embodiments, the text input module 134 stores data representing soft keyboards for entering text and emoji soft keyboards, Col. 21, line 20].


Claims 7and 13 are rejected under 35 USC 103(a) as being unpatentable over Medlock et al. (US 20120029910 A1) (hereinafter Medlock) in view of Moore et al. (US 8255810 B2) (hereinafter Moore) and further in view of Grieves et al. (US 20150100537 A1) (hereinafter Grieves).
As per claim 7, the rejection of claim 7 is incorporated by claim 1 above. However the combination of references cited does not disclose determining one or more tags that match at least one of the one or more n-grams of the received first query based on natural-language processing of the received first query. On the other hand Grieves discloses determining one or more tags that match at least one of the one or more n-grams of the received first query based on natural-language processing of the received first query [The language model dictionaries are generally configured to associate words and emoji with probabilities and/or other suitable scoring data (e.g., conditional probabilities, scores, word counts, n-gram model data, frequency data, and so forth) that may be used to rank possible candidate words one to another and select at least some of the candidates as being the most likely predictions for a given text entry. The language model 128 may track typing activity on user and/or interaction-specific bases to create and maintain corresponding dictionaries. Words, phrases, and emoji contained in the dictionaries may also be associated with various usage parameters indicative of the particular interaction scenarios (e.g., context) in which the words and phrases collected by the system are used, paragraph 43]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the references cited in order to predict queries having one or more 


As per claim 13, the rejection of claim 13 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein one or more of the tags matching a particular n-gram are dynamically generated using machine learning based on the frequency of use of the respective ideogram associated with the particular n-gram by one or more users of an online social network. On the other hand Grieves discloses wherein one or more of the tags matching a particular n-gram are dynamically generated using machine learning based on the frequency of use of the respective ideogram associated with the particular n-gram by one or more users of an online social network [The language model dictionaries are generally configured to associate words and emoji with probabilities and/or other suitable scoring data (e.g., conditional probabilities, scores, word counts, n-gram model data, frequency data, and so forth) that may be used to rank possible candidate words one to another and select at least some of the candidates as being the most likely predictions for a given text entry. The language model 128 may track typing activity on user and/or interaction-specific bases to create and maintain corresponding dictionaries. Words, phrases, and emoji contained in the dictionaries may also be associated with various usage parameters indicative of the particular interaction scenarios (e.g., context) in which the words and phrases collected by the system are used, paragraph 43]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the references .




Claims 6 and 8-9 are rejected under 35 USC 103(a) as being un-patentable over Medlock et al. (US 20120029910 A1) (hereinafter Medlock) in view of Moore et al. (US 8255810 B2) (hereinafter Moore) and further in view of Rubinstein et al. (US 20140040244) (hereinafter Rubinstein).
As per claim 6, the rejection of claim 6 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein the first user is a user of an online social network, and wherein the online social network comprises a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them, the nodes comprising: a first node corresponding to the first user; and a plurality of second nodes that each correspond to a second user or a concept associated with the online social network. On the other hand Rubinstein discloses [a user node 202 may correspond to a user of social-networking system 160. As an example and not by way of limitation, a user may be an individual (human user), an entity (e.g., an enterprise, business, or third-party application), or a group (e.g., of individuals or entities) that interacts or communicates with or over social-networking system 160. In particular embodiments, when a user registers for an account with social-networking system 160, social-networking system 160 may create a user node 202 corresponding to the user, and store the user node 202 in one or more data stores. Users and user nodes 202 described herein may, where appropriate, refer to registered users and user nodes 202 associated with registered users, paragraph 43]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the references cited in order to performing searches for objects within a social-networking environment.

As per claim 8, the rejection of claim 8 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein the first query is broadcast by the first user to one or more second users. On the other hand, Rubinstein discloses wherein the first query is broadcast by the first user to one or more second users [The social-networking system may then send the selected structured query to one or more second users, paragraph 11]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the references cited in order to performing searches for objects within a social-networking environment.

As per claim 9, Rubinstein discloses wherein each of the one or more second users is connected to the first user within a social graph by a threshold degree of separation [Each search result may comprise a reference to a user node 202 or concept node 204 that not connected to the user node 202 corresponding to the querying user, but is connected to one or more other nodes corresponding to first-degree connections of the querying user (or connections within a threshold-degree of separation), paragraph 89].


Claim 14 is rejected under 35 USC 103(a) as being un-patentable over Medlock et al. (US 20120029910 A1) (hereinafter Medlock) in view of Moore et al. (US 8255810 B2) (hereinafter Moore) and further in view of Dhillon et al. (US 20120041937 A1) (hereinafter Dhillon).
As per claim 14, the rejection of claim 14 is incorporated by the rejection of claim 1 above. However the combination of references cited does not disclose wherein one or more of the tags matching a particular n-gram are generated based on sentiment analysis comprising one or more of: polarity classification; sentiment classification according to a pre-defined set of emotional states; subjectivity identification; objectivity identification; or feature-based sentiment analysis. On the other hand, Dhillon discloses wherein one or more of the tags matching a particular n-gram are generated based on sentiment analysis comprising one or more of: polarity classification; sentiment classification according to a pre-defined set of emotional states; subjectivity identification; objectivity identification; or feature-based sentiment analysis [indexing time application of sentiment algorithm for relationship classification into sentiment categories (sentimentType) like "positive" and "negative" including a category score, paragraph 87]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the references cited in order to providing sentiment analysis using natural language processing to determine sentiment of objects in a corpus.





Allowable Subject Matter
Claims 5, 10, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 5, 10, 12 and 16 is because the prior arts cited do not teach or suggest:

    PNG
    media_image1.png
    186
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    81
    689
    media_image2.png
    Greyscale


wherein the one or more ideograms are ranked in an order further based on their respective calculated misspelling-probabilities, wherein each misspelling-probability indicates that at least one of the one or more n-grams of the received first query corresponds to a different n-gram, wherein the one or more attributes comprise age, gender, cultural background, country of birth, current location, languages spoken, occupation, or any combination thereof; receiving a request at the client system to access one or more restricted ideograms, wherein the first user is not 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday through Friday, 8:30am - 6:00pm. E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


June 16, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167